Citation Nr: 0735971	
Decision Date: 11/15/07    Archive Date: 11/26/07

DOCKET NO.  05-21 623A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement an increased disability rating for collateral 
ligament instability of the right knee, currently evaluated 
as 10 percent disabling, to include whether a reduction in 
rating from 30 percent to 10 percent was proper.  

2.  Entitlement to service connection for degenerative disc 
disease of the lumbosacral spine, to include as secondary to 
service-connected malunion of fracture of mid-shaft of the 
right femur.  

3.  Entitlement to a total disability rating based on 
unemployability due to service-connected disability.  


REPRESENTATION

Appellant represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL

Appellant and appellant's spouse


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from April 1963 to August 
1966.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

In a statement dated in June 2005, the veteran indicated that 
his service-connected jaw malocclusion was increasing in 
severity.  In an August 2007 statement, he mentioned chronic 
right hip pain.  These matters are referred to the RO for 
appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks an increased evaluation for a right knee 
disorder, currently evaluated as 10 percent disabling, to 
include restoration of a 30 percent rating; service 
connection for degenerative disc disease of the lumbosacral 
spine, to include as secondary to service-connected malunion 
of fracture of mid-shaft of the right femur disability; and 
entitlement to a total disability rating based on 
unemployability due to service-connected disability (TDIU).  

The veteran testified before the undersigned in August 2007 
that he was receiving benefits from the Social Security 
Administration (SSA).  The veteran's claims file, however, 
does not currently contain SSA administrative decision(s) or 
the underlying medical records SSA used in making its 
decision(s).  VA has a duty to obtain SSA records when it has 
actual notice that the veteran was receiving SSA benefits.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187-88 (2002); 
Voerth v. West, 13 Vet. App. 117, 121 (1999); Baker v. West, 
11 Vet. App. 163, 169 (1998); Murincsak v. Derwinski, 2 Vet. 
App. 363, 370-72 (1992). 

Accordingly, VA must contact SSA and obtain and associate 
with the claims file copies of the veteran's records 
regarding SSA benefits, including any medical records in its 
possession. 38 U.S.C.A. § 5103A (West 2002 & Supp. 2007); 38 
C.F.R. § 3.159(c)(2) (2007).

The veteran testified in August 2007 that he receives 
treatment for his right knee at a VA facility every two 
months.  VA treatment records beyond 2004 are not of record.  
The veteran also stated that he had applied for vocational 
rehabilitation with VA and had undergone various tests.  The 
veteran's vocational rehabilitation folder has not been 
associated with the claims file.  

The veteran was last examined for disability evaluation of 
his right knee in April 2004.  An opinion regarding his 
employability was not given.  The duty to assist requires 
that VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim and in 
claims for disability compensation requires that VA provide 
medical examinations or obtain medical opinions when 
necessary for an adequate decision.  38 C.F.R. § 3.159.  VA 
has a duty to assist the veteran which includes conducting a 
thorough and contemporaneous medical examination.  See Hyder 
v. Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 
Vet. App. 121, 124 (1991).  

On remand, the RO/AMC should obtain a medical opinion as to 
whether the veteran's service-connected disabilities, alone 
and not in concert with any nonservice-connected disabilities 
render him unable to obtain or retain substantially gainful 
employment.  An additional opinion should also be obtained 
concerning the relationship, if any, between the veteran's 
degenerative disc disease of the lumbar spine and his 
service-connected right leg disorder, as the VA examiner in 
March 2004 indicated that she was not able to provide such an 
opinion without speculating.

The Board finds that further development regarding these 
issues is required prior to a determination.  The appellant 
is hereby notified that it is his responsibility to report 
for the examination and to cooperate in the development of 
the case, and that the consequences of failure to report for 
a VA examination without good cause may include denial of the 
claim.  See 38 C.F.R. §§ 3.158 and 3.655 (2007).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's treatment 
records from the VA treatment facility in 
Pensacola, Florida, dated since January 
2004.  

2.  Contact SSA and obtain and associate 
with the claims file copies of the 
veteran's records regarding SSA benefits, 
including the SSA administrative decision 
and the underlying medical records SSA 
used in making its decision.

3.  Obtain and associate with the claims 
file the VA vocational rehabilitation 
folder pertaining to the veteran.  This 
would include any application made by the 
veteran, testing, and any notice of a 
decision regarding that application.  

4.  Schedule the veteran for an 
appropriate VA examination(s).  The 
examination should be conducted by an 
examiner other than the one who examined 
him on March 2, 2004, as that examiner 
indicated that she was unable to provide 
a certain medical opinion without resort 
to speculation.  

The claims file must be made available to 
the examiner for review and the examiner 
must indicate in the examination report 
that this has been accomplished.  All 
indicated tests and studies should be 
accomplished.  

The examiner should identify all 
residuals attributable to the veteran's 
service-connected collateral ligament 
instability of the right knee, to include 
a discussion of whether the veteran has 
arthritis of the right knee as a residual 
of this disability.

The examiner should report the range of 
motion measurements for the right knee, 
in degrees.  Whether there is any pain, 
weakened movement, excess fatigability or 
incoordination on movement should be 
noted, and whether there is likely to be 
additional range of motion loss due to 
any of the following should be addressed: 
(1) pain on use, including during flare- 
ups; (2) weakened movement; (3) excess 
fatigability; or (4) incoordination.  The 
examiner is asked to describe whether 
pain significantly limits functional 
ability during flare-ups or when the 
right knee is used repeatedly.  All 
limitation of function must be 
identified.  If there is no pain, no 
limitation of motion and/or no limitation 
of function, such facts must be noted in 
the report.

The examiner should provide an opinion as 
to whether it is at least as likely as 
not that the veteran's degenerative disc 
disease of the lumbar spine was either 
(a) caused by, or (b) aggravated by his 
service-connected malunion of a fracture 
of mid-shaft of the right femur with 1.75 
inch shortening of the right lower 
extremity and bursitis of the right hip, 
to include any altered gait associated 
with that condition.

The examiner must also offer an opinion 
as to whether it is at least as likely as 
not that the veteran is unable to obtain 
or maintain substantially gainful 
employment solely as a result of his 
service-connected disabilities.  The 
examiner must consider the veteran's 
education, experience, and occupational 
background in determining whether he is 
unable to secure or maintain gainful 
employment in light of his service-
connected disorders standing alone.  

The examination report must include a 
complete rationale for all opinions and 
conclusions expressed.  

5.  Following completion of the above, 
review the claims folder and determine 
whether the veteran's claims may be 
granted.  If not, he and his 
representative should be furnished a 
supplemental statement of the case and be 
provided an opportunity to respond.  
Thereafter, return the case to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007). 

